Citation Nr: 0823872	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-43 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to July 1973 and from October 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Board remanded the case to obtain 
credible supporting evidence that the alleged in-service 
stressors occurred.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

As a result of the additional evidence obtained by the 
Board's remand, the claim is again REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  

REMAND 

The veteran is seeking service connection for post-traumatic 
stress disorder, resulting from in-service stressors that 
occurred in Vietnam. 

Service personnel records and service department records show 
that the veteran served in the United States Navy aboard the 
U.S.S. HECTOR (AR-7) and the ship was in ports in Vietnam in 
February and March 1972, April 1972, and in July 1972.  
Hector provided fleet repair services and battle damage 
repairs to the ships of the 7th Fleet.  The veteran repaired 
marine engines and pumps. 

In April 1972 in Da Nang, HECTOR repaired battle damage on 
the U.S.S. BUCHANAN (DDG-14).  The superstructure of BUCHANAN 
was hit by enemy shore fire and one crewman was killed and 
seven were wounded.  

The veteran asserts that the repair work he did on the 
BUCHANAN resulted in post-traumatic stress disorder. 

After service in June 2003, VA records show that 
post-traumatic stress disorder due to multiple traumatic 
events was diagnosed.  In July 2004, the veteran related that 
he was not in combat.  

As there is credible supporting evidence that at least one 
alleged in-service stressor occurred, namely, the repair of 
the battle damaged BUCHANAN by the HECTOR, and as the medical 
evidence is insufficient to decide the claim, under the duty 
to assist, the claim is remanded for the following action. 

1. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether the veteran has 
post-traumatic stress disorder due to the 
in-service stressor, namely, the 
veteran's participation in the repair of 
the battle damaged U.S.S. BUCHANAN in 
port after the ship was hit by enemy fire 
that killed one crewman and wounded seven 
others.  The claims folder must should be 
made available to the examiner for 
review. 

The examiner is asked to determine 
whether the in-service stressor is 
sufficient to support the diagnosis of 
post-traumatic stress disorder in 
accordance with DSM-IV, that is, whether 
the veteran experienced, witnessed, or 
was confronted with an event that 
involved actual or threatened death or 
serious injury, or a threat to physical 
integrity of self or others. 

2. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


